Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/1/2019.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 2/1/2019 has been considered and a copy has been placed in the file.

OBJECTION(S):
	In claim 4, line 3, it appears that “plural” should be –a plural--.  In claim 4, line 4, it appears that “plural” should be –a plural--.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 7, the phraseology “a first connection portion disposed at one end thereof” is not readily understood by the Examiner.  One end thereof of what?  The housing?  The hinge assembly?  In claim 1, lines 8-9, the phraseology “a second connection portion disposed at the other end thereof” is not readily understood by the Examiner.  The other end thereof of what?  The housing?  The hinge assembly?  Clarification is requested.
	In claim 7, line 2, it appears that “1” should be –4—since the applicant is referring to a forth and fifth locking hole and claim 4, recites the first, second, and third locking holes.  If not, then the applicant should properly set forth the fourth and fifth locking holes as recited in claim 7 since claim 1 fails to recite first, second, and third locking holes.
	In claim 8, line 5, the phraseology “tightly” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by “tightly”?


Depending on the applicant’s amendments, claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634